Case: 1:17-cv-O4171 Document #: 79 Filed: 03/26/19 Page 1 of 2 Page|D #:1101

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

DENNIS A. FOLKERTS and )

JANET L. FOLKERTS, )
) Case No. l7-cv-04l 71

Plaintiffs, )

)

v. )
) Honorable John Z. Lee

SETERUS, INC., )

)

Defendants. )

 

MOTION FOR ATTORNEY FEES AND COSTS

TO: Ernest Wagner
MAURICE WUTSCHER LLP
105 W. Madison Street, 18th Floor
Chicago, Illinois 60602
Fax (312) 284-4751

The Plaintiffs hereby move the Court as follows:

l. For an order granting payment of Plaintiffs’ attorney’s fees and costs to counsel in
the amount of $79,147.76, incurred in this matter as more fully described in the
motion papers filed herein.

2. For an order that Defendants to shall pay to Plaintiffs’ counsel the total of
$79,147.76, no later than April 30, 201 9.

WHEREFORE Plaintiffs respectfully request that this Honorable Court grant Plaintiffs’
Motion for Attorney’s Fees and Costs in the amount of $79,147.76, in favor of the Plaintiffs and

against the Defendants.

Case: 1:17-cv-O4171 Document #: 79 Filed: 03/26/19 Page 2 of 2 Page|D #:1102

Dated: March 26, 2019

Respectfully submitted,
Frankfort Law Group.

By: /s/Thomas W. Toolis
Thomas W. Toolis , Esq.
Attorney I.D.#6270743

10075 West Lincoln HighWay
Frankfort, Illinois 60423
708-349-9333
twt@jtlawllc.com

ATTORNEYS FOR PLA]NTIFFS

